DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al. (US 20170270637) in view of Kroll et al. (US 20190227492).
Regarding claim 1, Perreault discloses (Figs. 1-12) a near-eye display system, comprising: a display panel (102); and a beam steering assembly (104, 211, 300) facing the display panel (sections 0017, 0020).
Perreault does not necessarily disclose the beam steering assembly configurable to displace a light beam incident on the beam steering assembly, wherein the displaced light beam is laterally shifted relative to an optical path of the light beam incident on the beam steering assembly.
Kroll discloses (Figs. 5-12) the beam steering assembly (7, 11, 21, 22, 25) configurable to displace a light beam incident (S1) on the beam steering assembly, wherein the displaced light beam (S2) is laterally shifted relative to an optical path of the light beam incident on the beam steering assembly. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 2, Perreault discloses (Figs. 1-12) the beam steering assembly (104, 211, 300) comprises a stacked grating pair (section 0021) configured to diffract the light beam, wherein a first grating of the stacked grating pair facing the display panel splits the light beam incident on the beam steering assembly into two or more angularly deflected light beams, and further wherein a second grating of the stacked grating pair angularly deflects each of the two or more angularly deflected light beams to be parallel to the optical path of the light beam incident on the beam steering assembly (sections 0020-0021).
Regarding claim 4, Perreault discloses (Figs. 1-12) the beam steering assembly (104, 211, 300) comprises a liquid crystal cell configured to laterally shift the light beam incident on the beam steering assembly based on a polarization state of the light beam (sections 0020-0021).
Regarding claim 5, Perreault discloses (Figs. 1-12) a display controller (108) coupled to the display panel, the display controller to drive the display panel to display a sequence of images; and a beam steering controller (110) coupled to the beam steering assembly, the beam steering controller to control the beam steering assembly to impart a different lateral shift for each displayed image of the sequence of images.
Regarding claim 6, Perreault discloses (Figs. 1-12) the sequence of images is displayed in a period of time less than a visual persistence interval so that the sequence images is perceived by a user as a single image having an effective resolution higher than a native resolution of the display panel (sections 0017-0021, 0047).
Regarding claim 7, Perreault discloses (Figs. 1-12) the sequence of images includes two or more images having the same visual content and which are displayed in a period of time less 
Regarding claim 8, Perreault discloses (Figs. 1-12) the beam steering assembly (104, 211, 300) comprises a stack of beam steering elements, each beam steering elements configurable to impart a corresponding lateral shift to a pixel grid for each image of the sequence of images so that each image of the sequence of images is perceptible as a single image comprising a plurality of shifted pixel grids and having pixels with an apparent size that is larger than an actual size of the pixels of the display panel (sections 0017-0021, 0047).
Regarding claim 9, Perreault discloses (Figs. 1-12) the beam steering assembly (104, 211, 300) comprises a stack of beam steering elements, each beam steering elements configurable to impart a corresponding lateral shift to the light beam incident on the beam steering assembly when each beam steering element is activated (sections 0017-0021).
Regarding claim 10, Perreault discloses (Figs. 1-12) in a near-eye display system, a method comprising: configuring a beam steering assembly (104, 211, 300) in a first configuration state (sections 0017, 0020).
Perreault does not necessarily disclose the beam steering assembly displaces a light beam incident on the beam steering assembly, wherein the displaced light beam is laterally shifted relative to an optical path of the light beam.
Kroll discloses (Figs. 5-12) the beam steering assembly (7, 11, 21, 22, 25) displaces a light beam incident (S1) on the beam steering assembly, wherein the displaced light beam (S2) is laterally shifted relative to an optical path of the light beam. It would have been obvious to one 
Regarding claim 11, Perreault discloses (Figs. 1-12) controlling a display panel (102) facing the beam steering assembly to display a first image while the beam steering assembly is in the first configuration; and controlling the beam steering assembly to impart a first lateral shift for the first image (sections 0017-0021).
Regarding claim 12, Perreault discloses (Figs. 1-12) controlling the display panel (102) facing the beam steering assembly to display a second image; and signaling the beam steering assembly to enter a second configuration state to impart a second lateral shift for the second image (sections 0017-0021).
Regarding claim 13, Perreault discloses (Figs. 1-12) controlling the display panel (102) to display the first and second images within a visual perception interval so that the first and second images are perceptible a single image with an effective resolution that is higher than a native resolution of the display panel (sections 0017-0021, 0047).
Regarding claim 14, Perreault discloses (Figs. 1-12) the first and second images contain the same visual content and which are displayed in a period of time less than a visual persistence interval so that the first and second images are perceptible as a single image having a resolution of the display panel (102) and having pixels with an apparent size that is larger than an actual size of the pixels of the display panel (sections 0017-0021, 0047).
Regarding claim 15, Perreault discloses (Figs. 1-12) the first configuration state of the beam steering assembly (104, 211, 300) replicates the light beam into a plurality of laterally shifted beams, and wherein each of the plurality of laterally shifted beams includes a different lateral shift (sections 0017-0021).

Regarding claim 17, Perreault discloses (Figs. 1-12) a rendering system, comprising: at least one processor (800); a beam steering assembly (104, 211, 300) facing a display panel (102); and a storage component (section 0051) to store a set of executable instructions, the set of executable instructions configured to manipulate the at least one processor to sample a source image to render a first image comprising a first array of pixels (sections 0017-0021, 0024, 0047).
Perreault does not necessarily disclose the first array of pixels are laterally shifted relative to an optical path between the display panel and the beam steering assembly prior to presentation to a user.
Kroll discloses (Figs. 5-12) the first array of pixels (9) are laterally shifted relative to an optical path between the display panel (SLM) and the beam steering assembly (7, 11, 21, 22, 25) prior to presentation to a user (27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kroll to generate a large field of view. 
Regarding claim 18, Perreault discloses (Figs. 1-12) the set of executable instructions are further configured to manipulate the at least one processor (800) to: resample the source image to render a second image comprising a second array of pixels; and signal a display controller (108) coupled to the display panel to present both the first image and the second image in a period of 
Regarding claim 19, Perreault discloses (Figs. 1-12) the set of executable instructions are further configured to manipulate the at least one processor (800) to: render the first image and the second image to contain different visual content so that the single image is perceptible as having an effective resolution higher than a native resolution of the display panel (sections 0017-0021, 0024, 0031, 0047).
Regarding claim 20, Perreault discloses (Figs. 1-12) the set of executable instructions are further configured to manipulate the at least one processor (800) to: render the first image and the second image to contain the same visual content so that the single image is perceptible as having a resolution of the display panel (102) and having pixels with an apparent size that is larger than an actual size of the pixels of the display panel (sections 0017-0021, 0024, 0031, 0047).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perreault and Kroll in view of Shi et al. (US 20170176753).
Regarding claim 3, Perreault does not necessarily disclose the beam steering assembly comprises a stacked prism pair configured to refract the light beam, wherein a first prism of the stacked prism pair receives the light beam from the display panel and angularly disperses the light beam into a plurality of color separated rays, and further wherein a second prism of the stacked prism pair angularly deflects each of the plurality of color separated rays to be parallel to the optical path of the light beam incident on the beam steering assembly.
Shi discloses (Figs. 4H-6O) the beam steering assembly (448) comprises a stacked prism pair (section 0163) configured to refract the light beam, wherein a first prism of the stacked 
Response to Arguments
Applicant’s arguments, see REMARKS, filed February 16, 2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Perreault, Kroll, and Shi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871